


109 HR 5570 IH: To provide for the liquidation or reliquidation of

U.S. House of Representatives
2006-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		109th CONGRESS
		2d Session
		H. R. 5570
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2006
			Mr. LoBiondo
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for the liquidation or reliquidation of
		  certain entries relating to high-density laminate panels entered from 1998
		  through 2004.
	
	
		1.Entries of certain
			 high-density laminate panels entered from 1998 through 2004
			(a)In
			 GeneralNotwithstanding section 514 of the
			 Tariff Act of 1930 (19 U.S.C. 1514)
			 or any other provision of law, the Bureau of Customs and Border Protection
			 shall, not later than 90 days after the receipt of the request described in
			 subsection (b), liquidate or reliquidate the entries described in subsection
			 (d) at a rate of duty of 1.9 cents per kilogram plus 1.5 percent ad
			 valorem.
			(b)RequestLiquidation
			 or reliquidation may be made under subsection (a) with respect to an entry
			 described in subsection (d) only if a request is filed with the Bureau of
			 Customs and Border Protection not later than 90 days after the date of the
			 enactment of this Act.
			(c)Refund of
			 Amounts OwedAny amounts owed by the United States pursuant to
			 the liquidation or reliquidation of an entry described in subsection (d)
			 (including interest from the date of entry) shall be refunded not later than 90
			 days after the date of such liquidation or reliquidation.
			(d)Affected
			 EntriesThe entries referred to in subsection (a) are as
			 follows:
				
					 
					
						
							  Entry
					 numberDate of entry
							
							D82–0991747–4 06/12/99
							
							D82–0991831–6 06/18/99
							
							D82–0991113–9 04/17/99
							
							D82–0991228–5 04/30/99
							
							D82–0991312–7 05/09/99
							
							D82–0991171–7 04/23/99
							
							D82–0991402–6 05/17/99
							
							D82–0981523–1 06/26/98
							
							D82–0981640–3 07/10/98
							
							D82–0981765–8 07/18/98
							
							D82–0981788–0 07/24/98
							
							D82–0981856–5 07/31/98
							
							D82–0981985–2 08/15/98
							
							D82–0980496–1 02/22/98
							
							D82–0980497–9 02/22/98
							
							D82–0980718–8 03/24/98
							
							D82–0980611–5 03/16/98
							
							D82–0980338–5 02/09/98
							
							D82–0980967–1 04/19/98
							
							D82–0981021–6 04/25/98
							
							D82–0980819–4 04/03/98
							
							D82–0980876–4 04/14/98
							
							D82–0980788–1 03/28/98
							
							D82–0980540–6 03/07/98
							
							D82–0980565–3 02/28/98
							
							D82–0980260–7 02/02/98
							
							D82–0990464–7 02/23/99
							
							D82–0990353–2 02/15/99
							
							D82–0990318–5 02/07/99
							
							D82–0230365 02/20/03
							
							D82–0232251 01/07/03
							
							D82–0232528 10/10/03
							
							D82–0233138 12/29/03
							
							D82–0240003 01/24/04
							
							D82–0240207 01/30/04
							
							D82–0240208 02/14/04
							
							D82–0233151 12/31/03
							
							D82–0240507 03/11/04
							
							D82–0240620 03/25/04
							
							D82–0240314 02/20/04
							
							D82–0240414 02/23/04
							
							D82–0240395 02/18/04
							
							D82–0240538 03/17/04
							
							D82–0240891 04/21/04
							
							D82–0232834 11/18/03
							
							D82–0231194 05/07/03
							
							D82–0230751 03/31/03
							
							D82–0230832 04/08/03
							
							D82–0230958 04/11/03
							
							D82–0230970 04/17/03
							
							D82–0231093 05/02/03
							
							D82–0230604 03/15/03
							
							D82–0230542 03/07/03
							
							D82–0230316 02/18/03
							
							D82–0230364 02/21/04
							
							D82–0230366 02/21/03
							
							D82–0231413 06/05/03
							
							D82–0231565 06/17/03
							
							D82–0231277 05/29/03
							
							D82–0231590 06/27/03
							
							D82–0232206 09/11/03
							
							D82–0231998 08/14/03
							
							D82–0232100 08/29/03
							
							D82–0233029 12/12/03
							
							D82–0232633 10/31/03
							
							D82–0232962 12/03/03
							
							D82–0232328 09/28/03
							
							D82–0232310 09/22/03
							
							D82–0221975 08/15/02
							
							D82–0222136 09/04/02
							
							D82–0221908 08/08/02
							
							D82–0222205 09/12/02
							
							D82–0223226 01/09/03
							
							D82–0230173 01/31/03
							
						
					
				
			
